              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:17-cr-00096-MR-WCM-2


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                          ORDER
                                )
(2) THERESA BILLS,              )
                                )
                   Defendants.  )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss Indictment [Doc. 56].

     For the reasons stated in the Government’s Motion, and for cause

shown,

     IT IS, THEREFORE, ORDERED that the Government’s Motion [Doc.

56] is GRANTED, and Counts One, Two, and Three, of the Bill of Indictment

in this case are hereby DISMISSED WITHOUT PREJUDICE as to the

Defendant Theresa Bills only.

     IT IS SO ORDERED.
                                 Signed: August 28, 2019
